Citation Nr: 0926328	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-31 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
September 1971.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran is service-connected for residual fracture, 
right wrist, evaluated as 20 percent disabling; hearing loss, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; mild isolated slowing to sensory branch of 
radial and median digital nerve associated with residual 
fracture, right wrist, evaluated as 10 percent disabling; and 
ganglion cyst, right wrist, evaluated as noncompensable with 
a combined evaluation of 50 percent.  

2.  The Veteran does not meet the schedular criteria for 
TDIU, and his service-connected disabilities do not cause him 
to be unable to obtain and retain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in July 2004 and August 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2007 letter provided this notice to the 
Veteran.  

The Board observes that the July 2004 letter was sent to the 
Veteran prior to the October 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the August 2007 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a June 2008 supplemental statement 
of the case (SOC) was provided to the Veteran.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.  The veteran 
was afforded a VA examination in May 2008.  The examination 
report reflects that the exam was adequate, noting that the 
examiner offered an opinion relating to employability and was 
familiar with the veteran's history.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2008).

In the instant case, the Veteran is service connected for 
residual fracture, right wrist, evaluated as 20 percent 
disabling; hearing loss, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; mild isolated 
slowing to sensory branch of radial and median digital nerve 
associated with residual fracture, right wrist, evaluated as 
10 percent disabling; and ganglion cyst, right wrist, 
evaluated as noncompensable.  His combined rating is 50 
percent.  Therefore, the Veteran does not meet the schedular 
criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  As such, 
the claim of entitlement to TDIU must be denied.   

In the instant case, the Veteran is service connected for 
lower back pain with limitation of motion, evaluated as 40 
percent disabling; residuals of a fracture of the right great 
toe, evaluated as 10 percent disabling; and sesamoiditis of 
the right tibia, evaluated as 10 percent disabling.  His 
combined rating is 50 percent.  Therefore, the Veteran does 
not meet the schedular criteria for TDIU pursuant to 38 
C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU 
must be denied.   

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.
The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
but the record does not indicate that the Veteran is 
unemployable due to service connected disability.  38 C.F.R. 
§ 4.16(b) (2008).  In this regard, the Board finds that there 
has been no showing by the Veteran that his service-connected 
disabilities have resulted in his unemployability.  Any 
limits on the Veteran's employability due to his service-
connected disabilities have been contemplated by the rating 
schedule.  The evidence also does not reflect that the 
Veteran's service-connected disabilities have necessitated 
any frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating with regard to any of 
the Veteran's service-connected disabilities.  

The Board acknowledges that the Veteran does not currently 
hold full-time employment.  The Veteran was employed by the 
United States Postal Service from 1993 to 2003.  The Board 
notes that his employment termination, however, was unrelated 
his service-connected disabilities.  Indeed, the Board notes 
that the Veteran has not submitted competent medical evidence 
indicating he is unable to work due to his service-connected 
disabilities.  The Board notes that the evidence of record 
indicates that the Veteran has a high school education and 
one year of college.  Additionally, the report of a May 2008 
VA examination indicates that the Veteran's service connected 
right wrist disability would affect his ability to maintain 
gainful employment with regard to a job requiring physical 
labor, but would not preclude the Veteran from performing 
sedentary work.  In the absence of such factors, while the 
Veteran is currently unemployed, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 4.16(b) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).



ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


